UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported): March 31, 2016 NORTHWEST PIPE COMPANY (Exact name of registrant as specified in its charter) OREGON 0-27140 93-0557988 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 5olumbia Way, Suite 200 Vancouver, WA 98661 (360) 397-6250 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ☐ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ☐ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ☐ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ☐ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item8.01. OTHER EVENTS Northwest Pipe Company’s 2016 Annual Meeting of Shareholders (the “Annual Meeting”) will be held on June2, 2016. The record date for determining the shareholders entitled to notice of, and to vote at, the Annual Meeting will be April15, 2016. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized on March 31, 2016. NORTHWEST PIPE COMPANY (Registrant) By /s/ROBIN GANTT Robin Gantt, SeniorVicePresident , ChiefFinancialOfficer and Corporate Secretary
